Citation Nr: 1622525	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-42 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from in the United States Marine Corps from April 1986 to August 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at a May 2011 hearing before a Decision Review Officer (DRO) and at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcripts are of record.  

The Board denied the Veteran's appeal in an August 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Partial Remand, and remanded the appeal for service connection for a cervical spine disability for action consistent with the terms of the Joint Motion.  

In July 2015, the Board remanded the appeal for a supplemental VA medical opinion to address the claim of secondary service connection on the basis of aggravation.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 


FINDINGS OF FACT

1.  The Veteran did not have chronic cervical spine symptoms in service and continuous symptoms after service separation.

2.  Arthritis in the cervical spine did not manifest to a compensable degree within one year of separation from service.

3.  A currently diagnosed cervical spine disability was not incurred in service, and is not secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued October 2009 and November 2009 preadjudicatory notice letters which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements and testimony, VA and private medical records, and VA examinations.  The Board finds that the AOJ substantially complied with the July 2015 Board remand directives in obtaining a supplemental VA opinion to address the Veteran's cervical spine disability.  

The Board finds that, cumulatively, August 2012 and November 2015 VA opinions adequately address the Veteran's claim for service connection for a cervical spine disability based on secondary service connection, and include adequate rational for the opinion rendered based on the evidence of record, and the November 2015 specifically addressed the question of whether the Veteran's cervical spine disability is aggravated by his service-connected lumbar spine.

Because the Veteran has not identified injury or treatment relating to the cervical spine in service, and has not identified chronic symptoms related to the cervical spine in service, the Board finds that an additional medical opinion is not necessary to address the question of direct service connection.  There is no indication that the Veteran suffered an event, injury or disease of the cervical spine in service to warrant a remand for an opinion regarding direct service connection.  Cf. McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R.  § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b)  provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his cervical spine disability is secondary to his service-connected lumbar spine disability.  He contends that he has chronic neck pain which radiates into the shoulder and arms.  

The Veteran has currently diagnosed degenerative disc disease in the cervical spine.  See VA treatment records and August 2012 VA examination.

A January 2010 memorandum of record indicates that while some service treatment records have been received, entrance and separation examinations were not of record.  The Veteran had been sent notice of the missing records and was asked to provide any records in his possession.  The Board finds that copies of service personnel records and service treatment records are of record.  Additionally, the Board finds that service treatment records appear complete, and include an April 1986 enlistment examination, clinical treatment records, an orthopedic evaluation of the lumbar spine, and Medical Evaluation Board findings.  A separation examination does not appear to have been completed.  The Board finds however, that copies of service treatment records are largely illegible.  The record shows that these are the best available copy as the records were scanned from a special media type such as CD, microfiche, or floppy disc.  In this case, the records appear to have been scanned from microfiche.  

Service treatment records show that the Veteran was treated for an injury to the lumbar spine in service.  The record shows that the Veteran was discharged due to disability, identified as degenerative disc disease affecting L3-4, L4-5, and L5-S1.  The Physical Evaluation Board findings describe a history of complaints related to low back pain, but do not show complaints related to the cervical spine.  The Veteran was diagnosed with degenerative disc disease affecting L3-4, L4-5, and L5-S1.   

VA general medical and VA neurology examinations conducted post-service in January 1990 and October 1991 show lumbar spine complaints, but do not reflect any complaints related to the cervical spine.  VA treatment records dated from 1989 and 1991 also reflect complaints and treatment related to the lumbar spine, but not the cervical spine.  Private treatment records dated from 1994 to 2004 show that the Veteran had a single complaint of neck pain in January 2002, which he attributed to working out.  

VA treatment records reflect treatment for neck pain beginning in 2008.  A July 2008 treatment report shows that the Veteran reported intermittent neck pain with strain.  A September 2008 VA x-rays of the cervical spine identified degenerative disc disease and bone spurs.  The Veteran was also diagnosed with intermittent cervical radiculopathy.  Private treatment records show that was treated for cervical radiculopathy from September 2008 to November 2008.  VA treatment records continue show current treatment for cervical spine degenerative disc disease.

In May 2011 DRO hearing testimony, the Veteran indicated that he began having problems with the neck in 1991 or 1992, but also indicated that he did not know when his neck problems began.  He indicated that when he was first treated in service, he had back pain radiating up to the neck, but indicated that the pain in service "never stuck with the neck" and was focused on the lower back.  The Veteran indicated that he and his doctor, Dr. B., discussed his back disability, and he indicated that he had a wedged vertebrae in his low back causing inflammation.  He also stated that x-rays showed that degenerative changes had occurred with bone spurring up to the cervical spine.  

The Board finds that the Veteran did not have chronic cervical spine symptoms in service and continuous symptoms after service separation.  The Veteran does not contend that cervical spine symptoms were chronic in service, and chronic complaints relating to the cervical spine are not otherwise shown in service or shortly after service separation.  The Board finds that the Veteran is competent to describe symptoms of back or neck pain in May 2011 hearing testimony, and is credible in identifying back pain in service radiating into the neck when he was initially treated.  The Board finds, however, that his testimony fails to establish chronic cervical spine symptoms in service and continuous symptoms post-service, particularly in light of the lack of cervical spine complaints shown in the medical record both in service and shortly after service separation.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Arthritis in the cervical spine did not manifest to a compensable degree within one year of separation from service.  The earliest x-ray evidence of pathology in the cervical spine was in 2008.  

The Board finds that a currently diagnosed cervical spine disability was not incurred in service, is not secondary to a service connected lumbar spine disability.  While the Veteran indicated in May 2011 hearing testimony that his cervical spine disability was secondary to his lumbar spine, the Board finds that as a lay person, the Veteran is not competent to provide an opinion regarding the nexus of the claimed disability to service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of degenerative disc disease of the cervical spine, and the Board finds that his lay assertions attempting to relate arthritis to service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran indicated that he had discussed his back disability with Dr. B., a medical opinion from Dr. B. is not of record.  Moreover, the Board finds that the Veteran's description of Dr. B.'s findings, indicating that a wedged vertebrae in his lumbar spine was causing inflammation, and indicating that x-rays showed that degenerative changes with bone spurring up to the cervical spine does not tend to establish a nexus between his lumbar spine and cervical spine disabilities.  

VA opinions show that the Veteran's cervical spine disability is not proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  
During an August 2012 VA examination, the Veteran specifically denied injury to the neck in service.  He reported the onset of neck pain a few years ago, and attributed his cervical spine disability arthritis of the lower back.  At the time of examination, he had constant neck pain with radicular pain and numbness in the arms.  A comprehensive physical examination was completed and the Veteran was diagnosed with cervical degenerative disc disease and mild bilateral radiculopathy of the upper extremities.  Based on examination and a review of the record, the VA examiner opined that the claimed cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected condition indicating that there was no causative nexus between the degenerative lumbar disc disease and cervical disc disease.  

A March 2015 Joint Motion for Partial Remand provides that the August 2012 VA opinion, alone, was inadequate as it did not address the question of aggravation.  Accordingly, the Board obtained a supplemental medical opinion in November 2015, in compliance with the Joint motion.  The November 2015 supplemental opinion, provided by a different VA examiner, included a review of the record.  The VA examiner opined that the Veteran's cervical spine disability was less likely than not aggravated by his service-connected lumbar spine disability.  The VA examiner reasoned, based on peer reviewed medical literature, that cervical spine degenerative disc disease and lumbar spine degenerative disc disease were located in different anatomical locations and were independent conditions that could not be causally related, and therefore, there was no nexus between the lumbar spine condition of degenerative disc disease as aggravating cervical spine degenerative disc disease.

The Board finds that when considered together, the April 2012 VA opinion and the November 2015 supplemental medical opinion show that the Veteran's diagnosed cervical spine degenerative disc disease is not proximately due to, the result of, or aggravated by his service-connected lumbar spine disability, and the Board finds that the rational, based on medical literature, showing that two disabilities cannot be causally related, or related based on aggravation, due to their separate anatomical locations is adequate.  The evidence of record does not otherwise establish a nexus between the Veteran's cervical spine disability and lumbar spine disability.  For these reasons, the Board finds that the weight of the evidence is against the claim for service connection for a cervical spine disability on a secondary basis.   

The Board finds that no nexus has been established between the Veteran's cervical spine disability and service.  As noted above, degenerative disc disease in the cervical spine was first diagnosed in 2008, years after service separation, and the Veteran does not contend that cervical spine symptoms were chronic in service, and has stated that there was no injury to the cervical spine in service.  The evidence of record does not otherwise tend to relate currently diagnosed arthritis in the cervical spine to service.  For these reasons the Board finds that the weight of the evidence is against the claim for service connection for a cervical spine disability on a direct basis.   

Because the preponderance of the evidence is against the claim for service connection for a cervical spine disability, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2015).




ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


